Citation Nr: 1112307	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  06-29 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1967 to March 1972.  The Veteran died in December 2004, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death, which his death certificate cites as metastatic pancreatic cancer, which caused acute renal failure and resulted in cardiopulmonary arrest.  The Veteran was service-connected for type II diabetes mellitus (awarded based on presumptive herbicide exposure while serving in the Republic of Vietnam) and posttraumatic stress disorder (PTSD) at the time of his death.  

The appellant asserts that the Veteran's pancreatic cancer, which ultimately resulted in his death, was related to his service-connected diabetes mellitus, presumably because diabetes mellitus and pancreatic cancer are both disorders of the pancreas.   The appellant has submitted articles citing a correlation between diabetes mellitus and an increased risk for contracting pancreatic cancer and articles positing a relationship between Agent Orange exposure and pancreatic cancer.  The appellant has also asserted that the Veteran's PTSD contributed to his cause of death, and she has submitted articles exploring the mind-body connection.

The evidence of record reflects that the Veteran was diagnosed with diabetes mellitus in 2003 and pancreatic cancer in 2004, and that the Veteran reported a family history of pancreatic cancer, variously stating that his mother or grandfather died as the result of pancreatic cancer.  The Veteran sought and was denied service connection for pancreatic cancer in 2004.  

In conjunction with the appellant's claim seeking service connection for the cause of the Veteran's death, the RO obtained VA medical opinions addressing the potential relationship between the Veteran's official cause of death, metastasized pancreatic cancer, and his service-connected diabetes mellitus and PTSD.  Those opinions, authored in May and July 2006, state that neither the Veteran's diabetes mellitus nor PTSD contributed substantially or materially to the cause of his death.  However, neither medical opinion offered any supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Given the lack of any supporting rationale, the Board finds these medical opinions insufficient.  Thus, the claims file should be returned to both the VA physician and VA psychologist who authored the aforementioned medical opinions, if available, to obtain supporting rationales.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA physician who authored the May 2006 VA medical opinion addressing the potential relationship between the Veteran's type II diabetes mellitus and the cause of his death, pancreatic cancer, if this physician is available.  This person should be asked to re-familiarize herself with the record and then provide supporting rationale for her conclusion that the Veteran's type II diabetes mellitus did not contribute substantially and materially to pancreatic cancer, and the Veteran's subsequent death.  If this person is not available, the record should be referred to another qualified person for an opinion addressing whether the Veteran's Type II diabetes mellitus contributed substantially and materially to the cause of the Veteran's death.  The basis for any opinion provided should be explained.  

2.  Return the Veteran's claims file to the VA psychologist who authored the July 2006 VA medical opinion addressing the potential relationship between the Veteran's service-connected PTSD and the cause of his death, pancreatic cancer, if this psychologist is available.  This person should be asked to review the record and provide a supporting rationale for declining to find a relationship between the Veteran's service-connected PTSD and the cause of his death, pancreatic cancer.  If this psychologist is unavailable, the claims file should be provided to another appropriate VA medical professional who should review the record and offer his/her opinion as to whether the Veteran's service connected PTSD contributed substantially and materially to cause the Veteran's death.  The basis for any opinion provided should be explained.  

3.  Thereafter, the appellant's claim should be readjudicated.  If  the claim remains denied, the appellant and her representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


